Citation Nr: 0905170	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for bilateral foot 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for weight gain, to 
include as secondary to service-connected disability.

8.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability is not related to 
active service.

2.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with headaches.

3.  The Veteran's sleep apnea is not related to active 
service.

4.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with PTSD.

5.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a depressive disorder.

6.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a disability manifested by 
weight gain.

7.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a back disability.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral foot disability was not incurred 
in or aggravated by service.   38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2008).

2.  The Veteran does not have headaches that were incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  The Veteran's sleep apnea was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  The Veteran does not have PTSD that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  The Veteran does not have a depressive disorder that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  The Veteran does not have a disability manifested by 
weight gain that was incurred in or aggravated by service or 
is causally related to service-connected disability.  38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

7.  The Veteran does not have a back disability that was 
incurred in or aggravated by service.   38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the Veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  Letters dated in June 2006, August 
2006, and November 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  All three letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

All three letters also advised the Veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
VA medical treatment records and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Except for the 
Veteran's entrance Report of Medical Examination and Report 
of Medical History completed in August 1980, it appears that 
the Veteran's service treatment records are no longer 
available.  A formal finding of unavailability of service 
records was made in January 2006.  In cases where the 
veteran's service treatment records are unavailable through 
no fault of the Veteran, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
There is also a heightened obligation to assist the claimant 
in the development of his case.  Id.   

In January 2006, the RO requested that the Veteran provide VA 
with any copies of his military service medical records in 
his possession.  In February 2006, the Veteran responded that 
he did not have any military medical records.  In addition, 
the June 2006 letter advised the Veteran to submit statements 
from persons who knew the Veteran when he was in service and 
know of any disability he had while on active duty.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as no competent evidence has been presented 
showing the possibility that any of the Veteran's current 
diagnoses are related to service, the Board finds that 
etiology opinions are not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Service connection may also be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  

With respect to the issue of entitlement to service 
connection for headaches, the post-service medical records 
are absent any complaints of or treatment for headaches.  
Thus, the medical evidence fails to show that the Veteran 
currently suffers from headaches.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

With respect to the issue of entitlement to service 
connection for PTSD, service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2003); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f) (2008).  38 C.F.R. § 4.125(a) (2008) 
requires that diagnoses of mental disorders conform to the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

The Veteran underwent a VA examination for PTSD in October 
2006.  The Veteran reported that he checked the external 
parts of a plane, which later crashed, for leaks and made 
sure the flats were working before takeoff.  The Veteran 
reported that he had some guilt about being on the crew that 
was involved in the crash.  After review of the Veteran's 
claims file and psychiatric examination, the examiner, Dr. 
E.A.H., diagnosed the Veteran with adjustment disorder mixed 
with anxiety and depressed mood but noted that although the 
veteran has some PTSD symptoms, they were not sufficient to 
make the DSM-IV criteria for PTSD diagnosis.

In support of his claim, the Veteran submitted an August 2006 
Intake Note authored by Dr. S.S. which noted that the Veteran 
first began to experience symptoms of anxiety and depression 
during his military service when he was a member of a 
launching crew involved in an airplane crash leading to the 
death of two individuals.  After mental status examination, 
the Veteran was diagnosed with PTSD and depressive disorder 
(NOS).      

However, a Psychological Evaluation report authored by Dr. 
S.S. after examination of the Veteran on three separate 
occasions in August 2006 noted that Axis I diagnosis was 
deferred.  In a November 20, 2006, letter authored by Dr. 
C.C. and Dr. S.S., it was noted that the Veteran's initial 
intake report did include provisional diagnoses of Depressive 
Disorder Not Otherwise Specified and PTSD but that following 
psychological evaluation and in-depth assessment, his primary 
diagnosis was formalized as Narcissistic Personality 
Disorder.  Drs. C.C. and S.S. noted that symptoms of 
depression and anxiety were considered secondary in that they 
were considered to stem from the primary area of concern in 
treatment (i.e., Narcissistic Personality Disorder). 

Thus, the record is absent a current PTSD diagnosis that 
conforms to the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).

In the absence of competent medical evidence that a headache 
disability or PTSD exist and that either a headache 
disability or PTSD were caused by or aggravated by the 
veteran's military service, the criteria for establishing 
service connection for headaches and PTSD have not been 
established.  38 C.F.R. §§  3.303, 3.304. 

With respect to the issues of entitlement to service 
connection for weight gain and a back disability, the Board 
acknowledges the Veteran's assertions that he has experienced 
depression, weight gain, and back pain.  However, these 
alleged disorders are actually just reported symptomatology.  
With respect to the Veteran's depression symptoms, as noted 
above, the Veteran's symptoms of depression were noted to be 
considered secondary in that they were considered to stem 
from the primary area of concern in treatment (i.e., 
Narcissistic Personality Disorder). 

Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection 
is awarded for "a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  

In the absence of competent evidence which suggests that the 
veteran's depression, weight gain, or back pain constitute 
chronic disabilities, the Board has no basis on which to 
consider the veteran's complaints of depression, weight gain, 
or back pain as more than medical findings or symptoms.  The 
veteran's own assertions to the contrary do not constitute 
competent medical evidence in support of his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Absent a showing of a current chronic disability which is 
either related to service or to a service-connected 
disability, entitlement to service connection for depression, 
weight gain, and a back disability must be denied.
 
With respect to the issues of entitlement to service 
connection for bilateral foot disability and sleep apnea, the 
veteran clearly has current disabilities.  The remaining 
question, therefore, is whether there is competent evidence 
of a relationship between the current disabilities and 
military service.  However, no medical professional has ever 
related either of these conditions to the veteran's military 
service.  The medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  




ORDER

Entitlement to service connection for bilateral foot 
disability is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for weight gain, to include 
as secondary to service-connected disability, is denied.

Entitlement to service connection for a back disability is 
denied.


REMAND

In a decision dated in February 2006, the RO denied the 
Veteran's claims for service connection for bilateral knee 
injury.  The Veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§  7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).  Thus, the February 2006 decision is final.  

The Veteran's application to reopen his claim of service 
connection for bilateral knee disability was received in May 
2006.  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

Although the current claim is based upon an alleged 
association of a bilateral knee injury as secondary to a 
bilateral foot condition, a new etiological theory does not 
constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120, 
123 (1997).  As such, the Veteran's claim for service 
connection for a bilateral knee disability is subject to the 
requirements for the reopening of a previously denied claim, 
namely whether new and material evidence has been received 
with respect to the claim. 38 C.F.R. § 3.156.  The Board 
notes that by a December 2006 rating decision, the RO denied 
the claim on the merits.  On appeal, however, the Board must 
make its own determination as to whether any newly submitted 
evidence warrants a reopening of the claim.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the Veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any actions needed to 
comply with the VCAA, in the context of a 
claim to reopen, see Kent, supra, have 
been accomplished.
 
2.  The issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
bilateral knee disability should be 
reviewed on the basis of any additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


